DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The response submitted on November 14, 2022 has been entered in the above-identified application. Claims 1, 7, 12, 19, 23, 32, 34, and 35 are amended. Claims 15-18, 20-22, and 24-32 are canceled. Claims 1-14, 19, 23, and 32-25 are pending and under consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-6, 14, and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arrow wt al. (WO 2017/030950 A1). 
	Arrow discloses a photoactivatable fouling-resistant curable copolymer comprising: one or more monomer units with bioactive functionality (monomer B), and one or more monomer units containing a cross-linker (monomer C) (meeting the limitations of claims 1, 3, and 6). Arrow also teaches a polymer that includes one or more base acrylic monomeric units (monomer A). Arrow discloses the curable polymer wherein the polymer is photo-curable (meeting the limitations of claim 2). Arrow further discloses the curable polymer comprises a structural filler mixed with the monomers A, B and C  (meeting the limitations of claims 4 and 5). The curable polymer further comprises a bioactive moiety, wherein the structural filler is connected to and positioned between the bioactive moiety and the polymer. Arrow also discloses a method of modifying a surface of a substrate is disclosed by applying the  photoactivatable fouling-resistant copolymer in solution to the surface of the substrate  (meeting the limitations of claims 14 and 19). The photoactivatable copolymers are designed for application to a substrate and for activation by light energy to form an anti-fouling hydration layer with highly bound water that is the equivalent to polymer brushes. These photoactivatable copolymers can effectively generate an anti-fouling layer by using hydrophilic moieties such as betaines and aryl ketone derivatives such as benzophenone. The photoactivatable monomer may be present in the copolymer in an amount of 0.1% to 70% by weight based on the total weight of the copolymer, and may have an average molecular weight ranging from 5,000 to 200,000 Daltons, particularly from 30,000 to 150,000 Daltons. In several embodiments, the photoactivatable monomer includes a benzophenone group. The photoactivatable copolymer includes a hydrophilic monomer in addition to the photoactivatable monomer. The hydrophilic monomer may be responsible for imparting the anti-fouling properties to the copolymer and may be present in an amount of 30 to 99.9% by weight based on the total weight of the copolymer.  The hydrophilic monomer may have an average molecular weight ranging from 5,000 to 200,000 Daltons. Preferably, the hydrophilic monomer includes a zwitterionic molecule. Zwitterions are molecules that carry formal positive and negative charges on non-adjacent atoms within the same molecule and molecules that may be ionized by addition or removal of an electrophile or a nucleophile, or by removal of a protecting group. Both natural and synthetic polymers, containing zwitterion functionality, have been shown to resist protein adhesion. In one embodiment, the zwitterionic monomer contains a phosphorylcholine moiety, a carboxyammonium moiety, a sulfoammonium moiety, derivatives thereof, or combinations thereof. In one embodiment, the zwitterionic monomer contains a carboxyammonium moiety, a sulfoammonium moiety, derivatives thereof, or combinations thereof. In one embodiment, the zwitterionic monomer contains a sulfobetaine moiety or a carboxy betaine moiety. The zwitterionic polymer may be formed by initiating polymerization with radicals present in the polymeric substrate, in the presence of one or more monomers, such as sulfobetaine methacrylate or carboxy betaine methacrylate monomers. [0091] Polysulfoammonium polymers such as polysulfobetaines, polycarboxyammonium polymers such as polycarboxy betaines and other natural and synthetic zwitterion chemistries can be used to design non-fouling materials for the biomedical applications described herein. Some examples of natural zwitterions chemistries that could be used for non-fouling materials include, but are not limited to, amino acids, peptides, natural small molecules including, but not limited to, N,N,N-trimethylglycine (glycine betaine), trimethylamine oxide (TMAO), dimethylsulfoniopropionate sarcosine, lysergic acid and psilocybin. Additional synthetic zwitterions that could be used to create non-fouling materials, include, but are not limited to, amino-carboxylic acids (carboxy betaines), amino-sulfonic acids (sulfo betaines), cocamidopropy! betaine, quinonoid based zwitterions, decaphenylferrocene, and non-natural amino acids. Natural and synthetic polymers also include mixed charged structures with both positive charged and negative charged moieties on the pendant groups, in the main chains, or at the terminal groups.  Materials containing, or composed of, these natural or synthetic zwitterions, can be applied on surfaces, particularly the surfaces of medical devices, in order to improve biocompatibility, reduce thrombogenesis (such as on the surface of stents or venous valves), and reduce fouling by proteins or bacteria present in solution. (See Abstract and paragraphs 069, 0076-0077, 0087, 0092, 0093, 0104-0105, 0108-0112, 0119-0120, 0166).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6, 14, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Arrow wt al. (WO 2017/030950 A1). 
As discussed above, Arrow discloses a photoactivatable fouling-resistant curable copolymer comprising: one or more monomer units with bioactive functionality (monomer B), and one or more monomer units containing a cross-linker (monomer C). Arrow also teaches a polymer that includes one or more base acrylic monomeric units (monomer A) and that the curable polymer wherein the polymer is photo-curable.  
	It is prima facie obvious to combine the monomers taught by Arrow et al. in a different order and in different amounts in order to form a new copolymer useful for the same purpose given that the idea of combining them flows logically from their
having been individually taught in the prior art.

Response to Arguments
5.	Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
6.	Claims 7-13, 34, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

/SHEEBA AHMED/Primary Examiner, Art Unit 1787